Citation Nr: 0923361	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-09 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
cervical spine injury, degenerative disc disease and upper 
left radiculopathy, currently evaluated at 60 percent.

2.  Entitlement to an earlier effective date prior to January 
10, 2002, for the grant of service connection for left upper 
extremity radiculopathy.

3.  Entitlement to service connection for residuals of a 
lumbar injury at L4-L5 with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to May 1975, 
followed by reserve service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the March 2003 and March 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which, respectively, granted service 
connection for left upper extremities with radiculopathy, 
effective March 3, 2003, and denied service connection for 
residuals of lumbar spine injury.

The Veteran also disagreed with an April 2007 rating 
decision, which addressed the rating assigned for his 
cervical spine disability.  However, by written February 2009 
correspondence, the Veteran withdrew his appeal of the issue 
for an increased rating for his service connected residuals 
of cervical spine injury, degenerative disc disease and upper 
left radiculopathy.  Thus, this matter is no longer on appeal 
before the Board and is dismissed.

The Veteran testified before the undersigned in February 2009 
and a transcript has been incorporated into the record.  By 
means of a written February 2009 waiver, the Veteran waived 
RO consideration for additional evidence that he submitted at 
the hearing.  

The issue of entitlement to service connection for residuals 
of lumbar spine injury, with radiculopathy, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By written February 2009 correspondence, the Veteran 
withdrew his appeal of the issue for an increased rating for 
his service connected residuals of cervical spine injury, 
degenerative disc disease and upper left radiculopathy, 
currently evaluated at 60 percent.  

2.  On October 13, 1999, VA received the Veteran's reserve 
service treatment records unaccompanied by any correspondence 
from the Veteran; the RO construed this receipt of medical 
documents as a claim seeking an increased rating for his 
service-connected cervical spine disability.  

3.  A January 10, 2002, VA medical treatment contained a 
diagnosis of upper extremity radiculopathy; no medical 
evidence prior to this date established entitlement to the 
benefit sought on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's 
substantive appeal on the issue of entitlement to an 
increased rating for his service connected residuals of 
cervical spine injury, degenerative disc disease and upper 
left radiculopathy, currently evaluated at 60 percent have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2008).

2.  The criteria for an effective date earlier than January 
10, 2002, for the grant of service connection for upper left 
extremity radiculopathy have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b) (2008).

The record reflects that the Veteran perfected an appeal of 
April 2007 rating decision, addressing the assigned rating 
for his cervical spine disability.  Thereafter, by written 
February 2009 correspondence, the Veteran withdrew his appeal 
of the issue for an increased rating for his service 
connected residuals of cervical spine injury, degenerative 
disc disease and upper left radiculopathy, currently 
evaluated at 60 percent.  The Board finds that this statement 
qualifies as a valid withdrawal of the issue. See 38 C.F.R. § 
20.204.  Accordingly, the appeal for this issue is dismissed.

II.  Earlier Effective Date

Legal Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199.  To determine when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  See 38 C.F.R. § 
3.157(b)(1); see also 38 C.F.R. § 3.155(a).

However, 38 C.F.R. § 3.157 only applies to a defined group of 
claims.  See Sears v. Principi, 16 Vet. App. 244, 249 
(2002)(section 3.157 applies to a defined group of claims, 
i.e., as to disability compensation, those claims for which a 
report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service 
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  The mere presence of medical evidence 
does not establish intent on the part of the veteran to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 
382 (1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  

Discussion 

By way of background, the Veteran was discharged from active 
service in 1975.  He promptly submitted a claim for 
"curvature of the spine due to degenerative joint disease."  
By November 1977 this claim was reviewed by the Board.  The 
Board granted service connection for "cervical spine 
disability" after a discussion of the principles of 
soundness and evidence the disorder existed prior to service.  
In the course of its analysis, the Board considered all of 
the Veteran's active service treatment records and listed the 
1972 treatment record that referenced radiculopathy, among 
other treatment records and medical assessments.  The 
Veteran's cervical spine disability came again before the 
Board in 1979, after the Veteran appealed the evaluation.  
After an April 1979 remand for further development, the Board 
issued an August 1979 decision finding the 10 percent initial 
rating for arthritis of the cervical spine sufficient. 

Correspondence continued between the Veteran and the VA until 
1994, largely concerning his drill pay and disability 
compensation.  No communication from the Veteran during this 
time raised a claim.  

On October 13, 1999, the RO received from the Records 
Management Center of VA the Veteran's service treatment 
records, including dental records.  The cover letter from 
this center indicated these were all the service medical 
records (now called service treatment records) found for the 
Veteran and promised if additional records were found, they 
would be automatically sent for association with the claims 
file.  The record contains no accompanying letter or 
communication from the Veteran himself.  Later that same 
month, the RO mailed a letter to the Veteran informing him 
that these records had been received and notifying him that 
there was no pending claim.  The letter promised the Veteran 
the additional records would be reviewed to see if any award 
of additional benefits would be payable.  The letter also 
requested verification of the Veteran's active service that 
was not active or inactive duty for training, and requested 
that the active duty for training (ACDUTRA) dates be 
verified.  The letter enclosed a VA Form 21-3101 (Request for 
Information) as well as a VA Form 21-4138 (Statement in 
Support of a Claim).  Again, the record has no response from 
the Veteran himself.

By February 2000, the RO received from the Veteran's service 
reserve headquarters copies of all the Veteran's point 
summaries, listing all types of duty credited to the Veteran.  
In March 2000 the RO issued a rating decision continuing the 
10 percent evaluation for arthritis, cervical spine (residual 
of injury).  To this rating decision the Veteran responded by 
means of a February 2001 notice of disagreement letter, which 
requested an examination as well as a regional office 
hearing; the letter contained no mention of any particular 
symptom or disorder.  See also 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290 and 5293 (2001); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5239 to 5243 (2004)(The Board notes that the 
regulations used to evaluate disabilities of the spine have 
been amended twice. The first change occurred in August 2002, 
effective as of September 23, 2002.  The change related to 
evaluating disabilities involving intervertebral disc 
syndrome (IVDS) under Diagnostic Code 5293.  The rating 
criteria pertaining to disabilities of the spine were amended 
again in August 2003, effective as of September 23, 2003.  
See 68 Fed. Reg. 51,454 (codified at 38 C.F.R. § 4.71a 
(2007), Diagnostic Codes 5235-5243 and accompanying notes).  
This change amended all of the diagnostic codes used to 
evaluate disabilities of the spine.  New rating criteria were 
also implemented, including Note 1, which specifically 
allowed rating neurological abnormalities separately).

After nearly two years of contact between the Veteran and the 
RO regarding obtaining current VA treatment records (which 
ultimately contained the January 10, 2002, entry bearing an 
assessment of radiculopathy), including records of various 
tests, and attempting to schedule the RO hearing and a VA 
examination, the RO issued a statement of the case in 
December 2002 for the 10 percent evaluation of arthritis, 
cervical spine, residual of injury, appeal.  After receiving 
the Veteran's substantive appeal to that cervical arthritis 
evaluation, the RO successfully scheduled the Veteran for a 
March 2003 VA examination.  This examination took place March 
3, 2003.  This examination included the examiner's 
consideration of a 2003 MRI study which noted upper extremity 
radiculopathy.  After this examination, the RO issued the 
March 2003 rating decision granting service connection for 
the upper left extremity radiculopathy with an effective date 
of March 3, 2003.  In relevant part, the Veteran disagreed 
with the assigned effective date and perfected an appeal 
therefrom.  It is noted that in June 2005 the RO 
recharacterized the Veteran's cervical spine disability as 
residuals of a cervical spine injury, degenerative disc 
disease and left upper extremity radiculopathy, and increased 
the assigned evaluation to 60 percent, effective January 10, 
2002.

The Veteran contends he ought to have an effective date for 
the grant of service connection for upper extremity 
radiculopathy earlier than January 10, 2002.  The Veteran 
pointed to his experiencing symptoms well before the March 
2003 date, as well as before the October 13, 1999 date, which 
the Veteran referred to as the date of his application.  See 
Veteran's notice of disagreement and statement, June 2004.  
At hearing, the Veteran noted "radiculopathy" was most 
likely referenced in the 1977 Board decision.

Again, with a claim for service connection, the effective 
date of an award will be (1) the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2008).

In the present case, the Veteran separated from his period of 
active service in May 1975.  The Veteran has not claimed, nor 
has the Board found, that he submitted any claim of 
entitlement to service connection for upper extremity 
radiculopathy within one year from his discharge.  Therefore, 
assignment of an effective date back to the date following 
discharge is not possible.  Instead, the appropriate 
effective date is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2).

The Board decisions of 1977 and 1979 are final.  The Board 
notes that the Veteran has not alleged clear and unmistakable 
error regarding either of these decisions.  As well, the 
Board notes that the mere presence of medical evidence does 
not establish intent on the part of the veteran to seek 
service connection for a disability.  Brannon v. West, 12 
Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 
382 (1999).  Further, the mere presence of a disability does 
not establish intent on the part of the veteran to seek 
service connection for that condition.  KL v. Brown, 5 Vet. 
App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 
(1995).  The 1999 arrival of the Veteran's reserve service 
treatment records did not require VA to reconsider the 1975 
claim, adjudicated in the 1977 and 1979 Board decisions, 
because these reserve records did not exist then and are not 
pertinent.  38 CFR § 3.156(c) (1), (2).

Further the Board finds that no communication or contact in 
any form, between the Veteran and VA after August 1979 until 
the last correspondence dated January 1994, constituted a 
claim for any disability.

The next item in the record is the arrival of the Veteran's 
reserve service treatment records on October 13, 1999.  
Again, no letter, statement, or formal claim form arrived 
with these records from the Veteran himself.  The RO sent a 
letter the same month to the Veteran informing him of the 
records' arrival, indicating that there was no claim pending, 
and then informing him of its intended review of the records.  
The record contains no response from the Veteran.  The RO, 
giving every benefit of the doubt to the Veteran, has 
construed October 13, 1999, as the date of the claim.  The 
Board will not disturb this determination.  The Board notes 
that while VA is obligated to consider all possible bases for 
compensation, this does not mean that it must consider claims 
that have not been raised.  See Dunson v. Brown, 4 Vet. App. 
327, 330 (1993) (an informal claim must identify the benefit 
sought); cf. Brannon v. West, 12 Vet. App. 32, 34 (1998) 
(noting that the Board is not required to anticipate a claim 
where no intention to raise it was expressed). 

The Board notes that a review of the reserve service 
treatment records themselves, dated from the 1970's to 1996, 
finds no complaint of or treatment for any radiculopathy, 
including upper left extremity radiculopathy.  VA is required 
to identify and act on informal claims for benefits.  38 
C.F.R. § 3.155(a); see Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  In determining whether there was a 
claim the Board is required to determine all potential claims 
raised by the evidence, applying all relevant laws and 
regulations, regardless of whether the claim is specifically 
labeled as a claim for the benefit.  Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, an "informal 
claim must identify the benefit sought."  Id.  The Federal 
Circuit has elaborated that VA, "has a duty to fully and 
sympathetically develop the veteran's claim to its optimum in 
order to determine if an informal claim had been raised. With 
respect to all pro se pleadings, ... VA [must] give a 
sympathetic reading to the veteran's filings by determining 
all potential claims raised by the evidence, applying all 
relevant laws and regulations." Szemraj v. Principi, 357 
F.3d 1370 (2004).  The Board finds that the Veteran did not 
identify in October 1999 radiculopathy as the disability for 
which he sought service connection and that the RO fully, 
sympathetically, and correctly inferred a claim for an 
increased rating of the existing service connected 
disability, arthritis of the cervical spine.

Having found that October 13, 1999 is the date of claim, the 
Board remains precluded from enabling an earlier effective 
date because the standard is the date of receipt of claim or 
the date entitlement arose, whichever is later. (emphasis 
added)  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(0).  Here, 
the objective evidence demonstrating upper extremity 
radiculopathy is seen in a VA treatment entry dated January 
10, 2002, which is later in time than the October 13, 1999 
date of receipt of claim.  This date, January 10, 2002, is 
the effective date of the award of service connection for 
upper left extremity radiculopathy, per the last applicable 
rating decision (June 2005).  It is also the later of the two 
possible dates, receipt of claim date (October 13, 1999) or 
date entitlement arose (January 12, 2002).  

The Board is limited to applying the appropriate statutes and 
regulations to determine the effective date of any grant, not 
administrative convenience.  See Veteran's statement, 
received February 2006.  The regulation is clear.  The 
effective date of compensation will be the date of VA receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2008).  The 
date of entitlement post-dates the date of receipt of the 
claim here.  

The Board observes that a claim must be filed in order for 
any type of benefit to accrue or be paid as there is no 
provision in the law for awarding an earlier effective date 
based simply on the presence of the disability.  38 U.S.C.A. 
§ 5101(a) (West 2002); Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998); Brannon v. West, 12 Vet. App. 32, 35 (1998) 
(noting that the mere presence of medical evidence of a 
condition does not establish an intent on the part of the 
veteran to seek service connection for the disability), see 
also Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. 
Gober, 10 Vet. App. 391 (1997), and Wright v. Gober, 10 Vet. 
App. 391 (1997).  Stated differently, based on the facts in 
this case, an effective date earlier than January 10, 2002, 
is legally precluded.  

The Board is sympathetic to the Veteran's assertions; 
however, the governing law and regulations are clear and 
specific, and the Board is bound by them.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2008).

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
This appeal is denied.


III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

At the outset, the Board notes that the only issue before it 
has been the effective date for grant of service connection 
for left upper extremity radiculopathy.  The Court has held 
that a Veteran claiming entitlement to an earlier effective 
date is not prejudiced by failure to provide him with VCAA 
notice of the laws and regulations governing effective dates, 
if, based on the facts of the case, entitlement to an earlier 
effective date is not shown as a matter of law.  See Nelson 
v. Principi, 18 Vet. App. 407, 410 (2004).  

ORDER

The appeal as to the issue of entitlement to an increased 
rating for service-connected residuals of cervical spine 
injury, degenerative disc disease and upper left 
radiculopathy, currently evaluated at 60 percent, is 
dismissed.

Entitlement to an effective date earlier than January 10, 
2002, for a grant of service connection for left upper 
extremity radiculopathy is denied.

REMAND

Upon review of the claim file, the Board notes that following 
the August 2005 VA spine examination the VA examiner gave no 
opinion as to the extent, if any, of aggravation or cause of 
the lumbar spine disorder by the service-connection cervical 
spine disability or by the service connected upper left 
extremity radiculopathy disability, nor was the examiner 
asked to do so by the RO.   

It is well settled that service-connection may also be 
established for any disability which is proximately due to or 
the result of a service-connected disease or injury.  See 38 
C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

That is, secondary service connection may be established by a 
showing that a service-connected condition caused the 
condition or aggravated the condition beyond the natural 
progression of the disease.  See 38 U.S.C. § 5103A(d) (2002); 
38 C.F.R. § 3.310(a)(2)(b) (stating that service connection 
on a secondary basis may be established by a showing that the 
current disability was either caused by or aggravated by a 
service-connected disability); Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000) (requiring the VA to investigate all 
possible in-service causes of a veteran's current disability, 
including those unknown to the veteran).

Consequently, a remand is necessary in order for the agency 
of original jurisdiction to adjudicate the Veteran's 
residuals of a lumbar spine injury claim under both a direct 
and secondary theory of entitlement.  See also Veteran's 
substantive appeal statement, received February 2006, 
footnote #10.  

Definitive medical opinions on the questions of whether there 
has been a measurable permanent aggravation of a non-service-
connected residuals of a lumbar spine injury disorder caused 
by the service-connected cervical spine and upper extremity 
radiculopathy disabilities, or whether the lumbar spine 
disorder was caused by the service-connected disabilities, 
are needed before the claim on the merits can be properly 
adjudicated.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991) (emphasizing that adjudicators cannot rely on their 
own unsubstantiated judgment in resolving medical questions). 

Further, the Board notes that the Veteran was sent a VCAA 
letter pertaining to direct service connection.  See Letter, 
September 2004.  Such a notice letter did not, however, 
inform the Veteran of the requirements of secondary service 
connection as the secondary theory of entitlement was not 
addressed by the RO.  Given the aforementioned due process 
deficiency, the Board will remand the Veteran's claim to 
ensure compliance with the enhanced duty-to-notify and duty-
to-assist provisions of the VCAA.

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 and Supp. 2008) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2007).  The Veteran should 
be specifically told of what is required 
to substantiate a secondary service 
connection claim.  He should also be told 
of the information or evidence he should 
submit and of the information or evidence 
that VA will obtain with respect to his 
claim of secondary service connection.  
Among other things, the Veteran should be 
asked to submit any pertinent evidence in 
his possession, such as any reserve 
service Reports of Medical History or 
Reports of Medical Examination, prepared 
for retirement or any purpose.

2.  Ask the Veteran to provide any private 
medical records, not already in the claims 
file, pertaining to treatment or 
evaluation of his lumbar spine disorder or 
to provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

3.  Afford the Veteran a VA spine 
examination to determine the current 
nature and severity of his service- 
connected disabilities.  The claims file 
should be made available to the examiner 
for review.

a.  The examiner is requested to describe 
in detail all symptom manifestations of 
the service-connected disabilities, to 
include consideration of whether the 
Veteran's residuals-of-a-lumbar-spine-
injury disorder is etiologically related 
to (caused by) the service connected 
cervical spine disability and the service-
connected upper left extremity 
radiculopathy. 
 
b.  The examiner should be informed that: 
the medical issue is whether the Veteran's 
lumbar spine disorder was caused by or 
aggravated by his service-connected 
cervical spine and upper left extremity 
radiculopathy disabilities.  The examiner 
should be requested to answer the 
following questions:

(a)	Was the Veteran's lumbar spine 
disorder caused by (as likely as not) or 
aggravated by his service-connected 
cervical spine disorder and/or by his 
service connected upper left extremity 
radiculopathy?  If the lumbar spine 
disorder has been aggravated by the 
service-connected cervical spine and 
radiculopathy disabilities, what is the 
level of additional disability 
attributable to such aggravation?

(b)	If the Veteran's lumbar spine 
disorder has not been aggravated by the 
Veteran's service-connected cervical spine 
and radiculopathy disabilities, what is 
the relationship, if any, between his 
lumbar spine disorder and his service-
connected cervical spine and upper left 
extremity radiculopathy disabilities?

(c). The examiner should provide a 
complete rationale for any opinion 
expressed.  A thorough discussion of the 
facts and the medical principles involved 
is required.  

(The veteran is hereby notified that it is 
the Veteran's responsibility to report for 
the examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.)

4.  Thereafter, review the claims file to 
ensure that the requested development has 
been completed.  In particular, review the 
requested examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand, and if it is not, take corrective 
action.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue remaining on appeal.  
If the benefit sought is not granted, the 
Veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  The supplemental 
statement of the case should specifically 
refer to 38 C.F.R. § 3.310 and an analysis 
of this regulation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


